Citation Nr: 0917313	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.

3. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

4.  Entitlement to service connection for a skin disability.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA).  The RO denied 
the claims of entitlement to service connection for bilateral 
hearing loss, peripheral neuropathy of the lower extremities, 
peripheral neuropathy of the upper extremities and a skin 
disability. 

The Veteran raised the issue of diabetes mellitus in his 
substantive appeal.  He was service-connected previously for 
diabetes mellitus in the April 2005 rating decision, but 
provided a non-compensable rating.  The RO should clarify 
whether the Veteran wishes to file a claim for an increased 
rating.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in 
either ear for VA purposes.

2.  There is no competent evidence of record of bilateral 
lower extremity peripheral neuropathy.

3.  There is no competent evidence of record of bilateral 
upper extremity peripheral neuropathy.

4.  The record does not contain competent medical evidence of 
a nexus between any current skin disability and the Veteran's 
active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Service connection for bilateral lower extremity 
peripheral neuropathy is not established.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  Service connection for bilateral upper extremity 
peripheral neuropathy is not established.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  Service connection for a skin disability is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Certain organic diseases of the nervous system such as 
hearing loss shall be granted service connection, although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
of the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Hearing Loss 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
Veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A review of the Veteran's service treatment records shows 
that upon entering service the Veteran had normal auditory 
acuity.  Audiological evaluation in October 1967 and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
/
0
LEFT
15
0
-5
/
15

The October 1967 evaluation revealed that the Veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2008).

Audiological evaluation in April 1969 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
15
10
0
0
15

The April 1969 evaluation revealed that the Veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2008).

In September 1970, the Veteran indicated that there was no 
change in his medical condition.  A July 1970 separation 
examination shows that the Veteran indicated he did not have 
hearing loss.  The clinical evaluation also noted that the 
Veteran's hearing was normal.  Audiological evaluation in 
July 1970 and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
10
LEFT
0
0
5
/
10

The July 1970 evaluation revealed that the Veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2008).

In August 2004, medical records document that the Veteran had 
pain in his left ear.  However, no hearing loss was noted or 
addressed.

The Veteran received a VA examination in March 2005.  There 
is no evidence that the examiner reviewed the Veteran's case 
file.  At the time of the examination the Veteran denied a 
history of hearing loss.  He reported a history of tinnitus 
beginning in 1984, 14 years after his separation from 
service, and stated that his hearing has been changing since 
1984 as well.  The Veteran reported that he served as an 
Aircraft Crew Chief and Door Gunner on helicopters while in 
service. His DD-214 confirms that he was an aircraft 
mechanic.  The VA examiner conducted pure tone audiometric 
testing and the results in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
30
LEFT
10
10
5
15
25

The examiner reported thresholds revealing essentially normal 
auditory acuity to be present bilaterally with the exception 
at 4000 Hz, where there is slight hearing loss present in the 
right ear.  Speech recognition testing was preformed 
utilizing the Maryland CNC Word List with the test 
recognition score being 96% bilaterally.  The examiner 
concluded that it was at least as likely as not that the 
Veteran's current hearing loss symptoms were a result of in-
service noise exposure.

The results of the March 2005 VA examination fail to show 
current hearing loss in either ear for VA compensation 
purposes.  38 C.F.R. § 3.385.  The Veteran has not submitted 
any evidence that he has a current hearing loss.  Current 
disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's claim for service connection implicitly 
includes the assertion that he has bilateral hearing loss, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of hearing loss or its relationship to service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
preponderance of evidence is against service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Bilateral Lower and Upper Extremity Peripheral Neuropathy

The Veteran asserts that he is entitled to service connection 
for bilateral lower and upper extremity peripheral 
neuropathy.  A review of the Veteran's medical records does 
not show a current disability of peripheral neuropathy.  

A review of the Veteran's service treatment records show that 
upon enlistment in October 1967, the Veteran noted no pain or 
problems with his lower and upper extremities.  The records 
throughout service are negative for any complaints of 
peripheral neuropathy, muscle weakness, numbness or tingling.  
The Veteran's July 1970 separation examination shows no 
medical problems or complaints relating to the upper or lower 
extremities.  

The post service medical records also show no indication of 
peripheral neuropathy.  The VA examination in March 2005, 
reported that the Veteran's peripheral nerve examination is 
within normal limits.  The examiner stated that there is no 
diagnosis because there is no pathology to render a 
diagnosis.  

After discharge from service, the Veteran has provided no 
medical evidence of any peripheral neuropathy.  The VA and 
private medical records do not address peripheral neuropathy 
or provide any evidence with which to support a claim of 
peripheral neuropathy.  As there is no current diagnosis, the 
claim must be denied.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Additional evidence in support of the Veteran's service 
connection claim for bilateral lower and upper peripheral 
neuropathy is his own lay assertions.  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Absent a showing of bilateral lower and upper peripheral 
neuropathy, the claims for service connection for bilateral 
lower and upper peripheral neuropathy are denied. 

As the competent independent medical evidence fails to show a 
current diagnosis of peripheral neuropathy, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral lower and upper 
peripheral neuropathy, and the benefit-of-the-doubt is not 
applicable.  38 U.S.C.A. § 5107(b). 





Skin Disability 

The Veteran asserts that he is entitled to service connection 
for a skin disability incurred in service.  There is no 
chronic skin disability noted in the Veteran's records.

A review of the Veteran's service treatment records shows no 
complaints or findings of a skin condition while the Veteran 
was in service.  His entrance examination in October 1967 and 
his separation examination in July 1970 were both negative 
for any complaints or findings of a skin condition. 

Post service medical records dated in November 2001, show 
psoriasis on the Veteran's lower left leg and multiple skin 
tags on his face and neck.  The skin tags were removed and 
there is no evidence of residuals.  At the March 2005 VA 
examination, the examiner noted that no signs of a skin 
disease were present.  Furthermore, there is no medical nexus 
opinion relating the Veteran's 2001 psoriasis with service.  

The only evidence in the Veteran's favor is his own 
testimony.  As a lay person the Veteran is not competent to 
opine on medical matters such as the presence or etiology of 
medical disorders.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As discussed above, the Veteran can only receive service-
connected compensation if he shows a current disability.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  No 
current disability has been shown.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for a skin disability and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in November 2004 and March 
2005, prior to the initial adjudication of the claims.  The 
letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the Veteran was 
notified of what was needed to substantiate the claims for 
service connection in a November 2004 and March 2005 
letters.  The Veteran was provided with proper notice of 
elements (4) and (5) (degree of disability and effective 
date) in a March 2006 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the Veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran's claim was readjudicated in May 2008.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records.  VA also 
provided the Veteran with a VA examination in connection with 
his claims.  The Board acknowledges that the examiner did not 
have access to the Veteran's claims file; however, the Board 
does not think the Veteran warrants a new VA examination, as 
the his service treatment records were negative for any 
treatment or complaints relating to his claims and he did not 
seek treatment until over 30 years after his separation from 
service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy is denied.

Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy is denied.

Entitlement to service connection for a skin disability is 
denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


